Allowed Claims: 1-3, 9, 11-28.
Examiner’s Amendment/Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hoang Steve Ngo on February 17, 2021.
The application has been amended as follows: 
	1. Replace claim 1 with the following claim 1,
--Claim 1. A method for natural improvement of eyesight or vision of a user through the use of eyeglasses, the method comprising the step of:
	providing said eyeglasses comprising a lens to the user,
	wherein said eyeglasses help to exercise muscles about at least one eye of the user,
	wherein said lens comprises a plurality of holes of at least two different sizes in width, each of said at least two different sizes is between and including 1 millimeter (0.0393701 inch) to 3 millimeters (0.11811 inch) in width, 
all holes of said lens are arranged in a plurality of rows, and all holes of said lens are randomly arranged in terms of the different sizes of width of each hole.--;
	2. Replace claim 2 with the following claim 2,
--Claim 2. A method for natural improvement of eyesight or vision of a user through the use of eyeglasses, the method comprising the step of:
	providing said eyeglasses comprising a lens to the user,
	wherein said eyeglasses help to exercise muscles about at least one eye of the user,
	wherein said lens comprises a plurality of holes of at least two different sizes in width, each of said at least two different sizes is between and including 1 millimeter (0.0393701 inch) to 3 millimeters (0.11811 inch) in width, 
	wherein all holes of said lens are positioned randomly throughout said lens, and all holes of said lens are randomly arranged in terms of the different sizes of width of each hole.—;
3. Replace claim 3 with the following claim 3, 
--Claim 3. Eyeglasses for natural improvement of eyesight or vision of a user, said eyeglasses comprising:
	a lens comprises a plurality of holes of at least two different sizes in width 
wherein each of said at least two different sizes is between and including 1 millimeter (0.0393701 inch) to 
es help to exercise muscles about at least one eye of the user,
	wherein all holes of said lens are either arranged in a plurality of rows or positioned randomly throughout said lens and all holes of said lens are randomly arranged in terms of the different sizes of width of each hole.—;
	4. Claim 9, line 1, change “eyeglass” to –eyeglasses--;
	5. Claim 11, line 1, change “eyeglass” to –eyeglasses--;
	6. Claim 12, line 1, change “eyeglass” to –eyeglasses--;
	7. Claim 13, line 1, change “eyeglass” to –eyeglasses--;
	8. Claim 14, line 1, change “eyeglass” to –eyeglasses--;
	9. Replace claim 15 with the following claim 15,
--Claim 15. The eyeglasses according to claim 3 wherein said eyeglasses further comprise a second lens, said second lens comprises a patch.—;
10. Replace claim 19 with the following claim 19;
--Claim 19. The method according to claim 1 wherein said eyeglasses further comprise a second lens, said second lens comprises a patch.—;
11. Replace claim 26 with the following claim 26;
--Claim 26. The method according to claim 2 wherein said eyeglasses further comprise a second lens, said second lens comprises a patch.—;
	12. Add new claim 28 as follows,
--Claim 28. The eyeglass according to claim 3, wherein said lens further comprises a design handpainted upon said lens.--.


The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed method for natural improvement of eyesight or vision of a user through the use of eyeglasses, wherein the eyeglasses help to exercise muscles about at least one eye of the user, wherein the lens comprises a plurality of holes of at least two different sizes in width, each of said at least two different sizes is between and including 1 millimeter to 3 millimeters in width, wherein all holes of said lens are arranged in a plurality of rows, and wherein all holes of said lens are randomly arranged in terms of the different sizes of width of each hole. Specifically, with respect to independent claim 2, none of the prior art either alone or in combination disclose or teach of the claimed method for natural improvement of eyesight or vision of a user through the use of eyeglasses, wherein the eyeglasses help to exercise muscles about at least one eye of the user, wherein the lens comprises a plurality of holes of at least two different sizes in width, each of said at least two different sizes is between and including 1 millimeter to 3 millimeters in width, wherein all holes of said lens are positioned randomly throughout the lens, and wherein all holes of said lens are randomly arranged in terms of the different sizes of width of each hole. Specifically, with respect to independent claim 3, none of the prior art either alone or in combination disclose or teach of the claimed eyeglasses for natural improvement of eyesight or vision of a user, wherein a lens comprises a plurality of holes of at least two different 
Examiner’s Comments
	Applicant submitted amendments on February 2, 2021 and February 5, 2021 that differed in terms of a specification amendment and arguments but that apparently had identical claim amendments. For purposes of examination, the examiner has examined the February 5, 2021 claims since both entries were entered and those were the most recent claim entry. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 17, 2021